J-S30021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
ALEXANDER MELO                           :
                                         :
                   Appellant             :   No. 1617 MDA 2016

             Appeal from the PCRA Order September 21, 2016
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0005500-2009

BEFORE:    SHOGAN, J., RANSOM, J., and MUSMANNO, J.

MEMORANDUM BY RANSOM, J.:                             FILED JUNE 14, 2017

      Appellant Alexander Melo appeals from the order entered September

21, 2016, denying as untimely his second petition for collateral relief filed

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We

affirm.

      Following a jury trial, Appellant was convicted of rape, indecent

assault, and related offenses arising out of the rape of a thirteen-year-old

daughter of his live-in girlfriend.   Appellant was sentenced to five to ten

years of incarceration.   This Court affirmed his judgment of sentence and

allocator was denied.     See Commonwealth v. Melo, 31 A.3d 747 (Pa.

Super. 2011) (unpublished memorandum), alloc. denied, 30 A.3d 1192 (Pa.

2011).

      In June 2012, Appellant pro se filed a timely PCRA petition. Appellant

subsequently filed an amended, counseled PCRA petition. In October 2013,
J-S30021-17



the court dismissed Appellant’s PCRA petition. Counsel timely filed a notice

of appeal and court ordered 1925(b) statement.

       In April 2014, Appellant filed an application to proceed pro se on

appeal and for a remand for the PCRA court to conduct a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), to challenge the

effectiveness of PCRA counsel. This Court granted Melo’s application. After

conducting a hearing, the PCRA court granted Appellant permission to

proceed pro se, finding that his decision was made knowingly, intelligently

and voluntarily. Thereafter, Appellant pro se filed a brief claiming ineffective

assistance of counsel regarding the denial of Appellant’s PCRA petition. This

Court affirmed the denial of his petition.        See Commonwealth v. Melo,

118 A.3d 451 (Pa. Super. 2015).

       In March 2016, Appellant filed another PCRA petition, asserting that

the untimeliness of his claims premised on Alleyne v. United States, 133

S.Ct. 2151 (2013), and Commonwealth v. Neiman, 84 A.3d 603 (Pa.

2013), may be excused by Montgomery v. Louisiana, 136 S.Ct. 718

(2016),    Welch      v.   United      States,   136   S.Ct.   1257   (2016),   and

Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016), and requesting

appointment of counsel. Counsel was appointed in April 2016. On July 26,

2016, counsel filed a Turner/Finley letter and motion to withdraw.1              In

____________________________________________


1
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1998);
Commonwealth v. Finley, 550 A.3d 1998 (Pa. Super. 1998) (en banc).



                                           -2-
J-S30021-17



August 2016, the court granted counsel’s motion to withdraw and issued

notice of intent to dismiss Appellant’s petition without a hearing pursuant to

Pa.R.Crim.P. 907(1).

       On September 27, 2016, Appellant filed a notice of appeal. The court

issued a concise-statement order. The docketing statement and the record

do not reveal that a 1925(b)-compliant concise statement was ever filed.2

             Our jurisprudence is clear and well-settled, and firmly
       establishes that: Rule 1925(b) sets out a simple bright-line rule,
       which obligates an appellant to file and serve a Rule 1925(b)
       statement, when so ordered; any issues not raised in a Rule
       1925(b) statement will be deemed waived; the courts lack the
       authority to countenance deviations from the Rule's terms; the
       Rule's provisions are not subject to ad hoc exceptions or
       selective enforcement; appellants and their counsel are
       responsible for complying with the Rule's requirements; Rule
       1925 violations may be raised by the appellate court sua sponte,
       and the Rule applies notwithstanding an appellee's request not
       to enforce it; and, if Rule 1925 is not clear as to what is required
____________________________________________


2
  The PCRA court nevertheless proceeded to address the timeliness of
Appellant’s PCRA petition, correctly concluding “neither Alleyne nor Neiman
applies retroactively to [Appellant], whose case was pending on collateral
review when he filed the instant petition.”         Order, 9/21/2016, at 2.
Accordingly, the PCRA court found that Appellant failed to satisfy an
exception to the time bar. We agree. Appellant’s petition is patently
untimely. Appellant’s judgment of sentence became final on January 17,
2012, at the expiration of the ninety day time period for seeking review with
the United States Supreme Court.          See 42 Pa.C.S. § 9545(b)(3) (a
judgment of sentence becomes final at the conclusion of direct review or the
expiration of the time for seeking the review); Commonwealth v. Owens,
718 A.2d 330, 331 (Pa. Super. 1998) (noting that Sup.Ct.R. 13 grants an
Appellant ninety days to seek review with the United States Supreme Court).
Thus, Appellant has until January 17, 2013, to file his petition (as January 16
was Martin Luther King Day). The instant PCRA petition was filed March 21,
2016, more than three years late.



                                           -3-
J-S30021-17


       of an appellant, on-the-record actions taken by the appellant
       aimed at compliance may satisfy the Rule. We yet again repeat
       the principle first stated in [Commonwealth v. Lord, 719 A.2d
       306 (Pa. 1998)] that must be applied here: “[I]n order to
       preserve their claims for appellate review, [a]ppellants must
       comply whenever the trial court orders them to file a Statement
       of Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925.
       Any issues not raised in a Pa.R.A.P. 1925(b) statement will be
       deemed waived.” 719 A.2d at 309.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (footnote omitted).

       As a result of Appellant’s failure to file a 1925(b) statement as ordered

by the PCRA court, he has waived all of his issues on appeal.        While this

court is willing to liberally construe materials filed by a pro se litigant, we

note that Appellant is not entitled to any particular advantage because he

lacks legal training. Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa.

Super. 1996).3

       Accordingly, we conclude that all of Appellant’s issues on appeal have

been waived, and therefore, we affirm the order of the PCRA court.         See

Hill, supra; see also In re Ullman, 995 A.2d 1207, 1211–12 (Pa. Super.

2010) (“This Court may quash or dismiss an appeal if the appellant fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure.”); see Pa.R.A.P. 2101.


____________________________________________


3
   We note further that Appellant’s brief falls well below our basic
requirements: Appellant has failed to include a statement of jurisdiction, text
of the order in question, statement of the questions involved, statement of
the case, summary of the argument, and copy of the PCRA court’s opinion.
See Pa.R.A.P. 2114-2119.



                                           -4-
J-S30021-17



     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2017




                          -5-